DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a circuit isolation valve that distributes pressure to the front wheel circuit between the rear wheel circuit and the front wheel circuit”.  It is not clear what is intended by this recitation.  The disclosed isolation valve appears to merely allow or prevent flow between the two circuits, not distribute fluid to the front wheel circuit.  It is also unclear what is meant by “between the rear wheel circuit and the front wheel circuit” as claimed.
Regarding claims 5 and 10, the recitation “the circuit isolation valve supplies pressure to the rear wheel circuit in a normal closed state, and distributes pressure to the front wheel circuit, if necessary.”  The disclosed isolation valve 88 appears to be a solenoid valve in a line connecting the front and rear circuit.  It is not clear how it supplies fluid to anything in a closed state.  It is also not clear what is encompassed by “if necessary”.  It is not clear if it is intended to require a determination, or merely indicate a capability.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al (US# 2015/0266457).
Johnson et al disclose all the limitations of the instant claim including; receiving, by a controller 221, a position of a brake pedal, and determining an operation state of a brake [0048]; determining, by the controller, a fail of a circuit isolation valve 224 and/or 226 for distributing pressure to a front wheel circuit 252 between a rear wheel circuit 254 and the front wheel circuit 252 (note the valve is located between the two circuits), when the brake is operated; and performing, by the controller, fail safe driving by operating a motor driver (262/264, [0048]) and a normal operating valve 234 and/or 236 such that pressure is supplied to only one of the rear wheel circuit and the front wheel circuit, depending on the fail state of the circuit isolation valve.  Note figure 4, [0044] the partially functional braking mode.
Regarding claim 10, the circuit isolation valve 224 supplies pressure to the rear wheel circuit 254 in a normal closed state, and distributes pressure to the front wheel circuit 252, if necessary.

Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawahata (US# 6450591).
Regarding claim 6, Kawahata discloses a method including; receiving, by a controller 10, a position of a brake pedal, and determining an operation state of a brake; determining, by the controller, a fail of a circuit isolation valve FCV79 for distributing pressure to a front wheel circuit between a rear wheel circuit and the front wheel circuit, when the brake is operated; and performing, by the controller, fail safe driving by operating a motor driver M and a normal operating valve such that pressure is supplied to only one of the rear wheel circuit and the front wheel circuit, depending on the fail state of the circuit isolation valve.  Note figure 20, malfunction #42, only the rear circuit receives pressure from the motor driven pressure device.  Regarding claim 10, the circuit isolation valve supplies pressure to the rear wheel circuit in a normal closed state, and distributes pressure to the front wheel circuit, if necessary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawahata et al (US# 6450591) in view of Feigel (US# 2016/0264113).
Kawahata et al disclose a braking apparatus of a vehicle, comprising: a brake pedal position detector 13 configured to detect a position of a brake pedal 12; a rear wheel circuit pressure detector 62/65 configured to detect pressure supplied to a rear wheel circuit; a front wheel circuit pressure detector 54/57 configured to detect pressure supplied to a front wheel circuit; a motor driver configured to drive a motor M; and a controller 10 configured to: receive the position of the brake pedal from the brake pedal position detector; receive the rear wheel circuit pressure and the front wheel circuit pressure from the rear wheel circuit pressure detector and the front wheel circuit pressure detector, respectively, when a brake is operated; determine a fail of a circuit isolation valve FCV79 that distributes pressure to the front wheel circuit between the rear wheel circuit and the front wheel circuit; and perform fail safe driving by operating the motor driver and a normal operating valve to supply pressure to only one of the rear wheel circuit and the front wheel circuit.  Note figure 20, malfunction #42, only the rear circuit receives pressure from the motor driven pressure device.  Kawahata et al lack a piston displacement detector configured to detect a displacement of a piston installed in a main master cylinder, instead showing a rotary pump 68.  Feigel et al disclose a similar brake system and further teach the use of a rotary pump 250a-b as well as a linear piston pump having a piston 51 in a main master cylinder and controlled based on piston position detected by a position detector 59 [0040].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a linear piston pump and detector in place of the rotary pump of Kawahata et al, as taught by Feigel, as an obvious alternative structure which provides smooth operation without pulsations typically found in rotary piston pumps.
Regarding claim 5, the circuit isolation valve supplies pressure to the rear wheel circuit in a normal closed state, and distributes pressure to the front wheel circuit, if necessary.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US# 2015/0266457) in view of Miyazaki (US# 2016/0167631).
Johnson et al disclose all the limitations of the instant claim with exception to the disclosure of controller generating a fail determination flag after determining the failure of the circuit isolation valve.  Miyazaki disclose a similar brake system and further teach the setting of fail determination flags to indicate failure.  Abstract.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use flags, such as taught by Miyazaki, in the method of Johnson et al as an obvious means of indicating fault for the controller which can be used by other processes or processors for various functions such as illuminating an indicator lamp.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawahata et al (US# 6450591) in view of Miyazaki (US# 2016/0167631).
Kawahata et al disclose all the limitations of the instant claim with exception to the disclosure of controller generating a fail determination flag after determining the failure of the circuit isolation valve.  Miyazaki disclose a similar brake system and further teach the setting of fail determination flags to indicate failure.  Abstract.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use flags, such as taught by Miyazaki, in the method of Kawahata et al as an obvious means of indicating fault for the controller which can be used by other processes or processors for various functions such as illuminating an indicator lamp.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawahata et al (US# 6450591) and Feigel (US# 2016/0264113) as applied to claim 1 above, in further view of Miyazaki (US# 2016/0167631).
Modified Kawahata et al disclose all the limitations of the instant claim with exception to the disclosure of controller generating a fail determination flag after determining the failure of the circuit isolation valve.  Miyazaki disclose a similar brake system and further teach the setting of fail determination flags to indicate failure.  Abstract.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use flags, such as taught by Miyazaki, in the method of Kawahata et al as an obvious means of indicating fault for the controller which can be used by other processes or processors for various functions such as illuminating an indicator lamp.

Allowable Subject Matter
Claims 2-3 and 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK